Title: From George Washington to Brigadier General Peter Muhlenberg, 6 December 1778
From: Washington, George
To: Muhlenberg, Peter


  
    Dr Sir.
    Paramus [N.J.] 6th Decr 1778
  
You will be pleased upon receipt of this letter, immediately to put the troops under your command in motion with their field artillery and amunition for Sufferance at the mouth of Smiths Clove, and there wait further orders.
You will divest yourself of your baggage, which is to be ordered on to the place appointed for winter quarters. You may bring a few tents in some of the Strongest waggons to serve in case of very bad weather for the security of the arms—but you are not to encumber yourself with many—but to travel as light in every respect as possible.
I imagine you will find the route by the great falls to be the best, however you will make the necessary enquiry of those who know the country. I am Sir &c.
  
    G.W.
  
  
P.S. March only such men as are fit for service, let the invalids proceed with the baggage—you will also dispatch an express to Middle brook—for the Commissary Genl and forage master Genl to come on to Sufferance.
  
